      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 PHILLIPS 66 COMPANY,                             §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §   Civil Action No. 4:21-cv-00279
                                                  §
 RAAJ UNOCAL LUBRICANTS LIMITED,                  §
                                                  §
                 Defendant.                       §
                                                  §


                       MOTION TO EXTEND TIME FOR SERVICE

       Plaintiff Phillips 66 Company (“Plaintiff”) requests this Court (1) extend Plaintiff’s

deadline to serve Defendant pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, and

(2) reset the initial pretrial and scheduling conference currently scheduled for May 7, 2021.

1.     Background

       Plaintiff filed its original Complaint in this action on January 28, 2021 for trademark

infringement, counterfeiting, unfair competition, dilution, and unjust enrichment based on

Defendant Raaj Unocal Lubricants Limited’s use of Plaintiff’s trademarks in the United States

(the “United States Action”). Plaintiff believes that Defendant is a limited liability company

organized in India with an address of 40 Km Stone, Mathura Rd, Jharsaintly, Ballabhgarh,

Faridabad, Haryana 121004, India.

       On January 29, 2021, Plaintiff emailed Defendant a copy of the Complaint and asked

whether Defendant would be willing to agree to formally waive service of the Complaint. See

Ex. 1, Affidavit of Manas Upmanyu (“Upmanyu Affidavit”), ¶ 3. On February 1, Plaintiff’s

Indian counsel sent Defendant the summons which issued on January 29 and followed up
      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 2 of 6




regarding the potential waiver of service. See id. at ¶ 4. Plaintiff’s Indian counsel followed up

again on February 8. See id. Plaintiff never received a response to these emails from Defendant

or Defendant’s Indian counsel. See id. at ¶ 5.

       Accordingly, on March 1, 2021, in accordance with Federal Rule of Civil Procedure

4(h)(2) and the Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters (“the Hague Convention”), Plaintiff (through a

process server who has specialized in the service of process in foreign countries for more than 23

years) submitted the Complaint, Summons, and related documents to the Ministry of Law and

Justice of India (“Central Authority”) for service on Defendant. See Ex. 2, Affidavit of Celeste

Ingalls (“Ingalls Affidavit”), ¶¶ 8-9. Plaintiff’s process server indicates that service typically

takes 10-12 months and that the ongoing Covid-19 pandemic is delaying service of process

beyond the typical time frame. Id. at ¶ 11. There is no ability to obtain a status update from the

Central Authority while service is in progress. Id. at ¶ 10.

       Although formal service of process through the Hague Convention is still pending,

Defendant is clearly on notice of the United States Action. On March 8, 2021, Defendant filed

suit against Plaintiff in India, and attached a copy of the Complaint from the United States

Action to the Indian suit. Upmanyu Affidavit ¶6. Defendant obtained an ex parte temporary

restraining order from the Indian court, enjoining Plaintiff from continuing to proceed with the

United States Action. Id. Defendant served the Indian suit on Plaintiff through e-mail. Id. at ¶ 7.

Plaintiff is vigorously contesting the Indian suit and temporary restraining order, and the next

hearing regarding the temporary restraining order is set in the Indian court for April 29, 2021.




                                                 2
      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 3 of 6




2.     The Court Should Extend Plaintiff’s Time to Serve Defendant

       Rule 4(m) of the Federal Rules of Civil Procedures provides the time limit for service: “If

a defendant is not served within 90 days after the complaint is filed, the court--on motion or on

its own after notice to the plaintiff--must dismiss the action without prejudice against that

defendant or order that service be made within a specified time. But if the plaintiff shows good

cause for the failure, the court must extend the time for service for an appropriate period.” FED.

R. CIV. P. 4(m). However, Rule 4(m) also specifies that the time limit does not apply to service

in a foreign country: “This subdivision (m) does not apply to service in a foreign country under

Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule 71.1(d)(3)(A).” Id.; see Lozano

v. Bosdet, 693 F.3d 485, 488 (5th Cir. 2012) (recognizing that the final sentence of Rule 4(m)

“makes clear that the 120-day1 requirement does not apply” to service in a foreign country such

as under the Hague Convention).2 Instead, the Fifth Circuit has adopted a “flexible due-diligence

standard” requiring a plaintiff to demonstrate “reasonable diligence in attempting service” in a

foreign country to avoid dismissal for untimely service. Lozano, 693 F.3d at 489.

       Thus, while Plaintiff’s service deadline would be April 28, 2021 under Rule 4(m), the

service deadline provided in Rule 4(m) does not apply since Defendant is located in a foreign

country and Plaintiff is serving the complaint pursuant Rule 4(h)(2) and the Hague Convention.



1
  The 2015 amendment to the Federal Rules of Civil Procedure amended Rule 4(m) to reduce the
time for service from 120 days to 90 days. FED. R. CIV. P. 4, Advisory Committee Notes (2015
Amendment).
2
  Lozano v. Bosdet was decided before the 2016 amendment to the Federal Rules of Civil
Procedure, which amended Rule 4(m) to clarify that the exception to the time requirement for
foreign service in the last sentence of the rule also applies to businesses served under Rule
4(h)(2), which is the case here. See FED. R. CIV. P. 4, Advisory Committee Notes (2016
Amendment). Thus, the holding in Lozano by extension applies to service in this case.



                                                 3
      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 4 of 6




In addition, as described above, Plaintiff began efforts to attempt service in January (by

contacting Defendant regarding a potential waiver of service, and then by engaging an

experienced process server). However, the Central Authority controls how quickly service on

Defendant can be completed. See Ingalls Affidavit at ¶¶ 10-11; Broad v. Mannesmann

Anlagenbau AG, 196 F.3d 1075, 1077 (9th Cir. 1999) (“Once a plaintiff sends a request for

service to the central authority, that person loses control of service of process because Article

5(a) of the Hague Convention provides that the designated central authority is solely responsible

for serving the document or for arranging to have it served . . . .’”). Plaintiff’s process server

indicates that service can take a year or more with no ability to obtain status while the service

process is in progress, and that the ongoing Covid-19 pandemic is likely to cause further service

delays.3 Id. Further, Plaintiff is currently subject to the operation of the temporary restraining

order which prohibits the Plaintiff from taking further steps to serve the Defendant.

       Given Plaintiff’s diligent efforts in attempting service prior to March 8, 2021, and the

effect of the temporary restraining order thereafter, Plaintiff requests the Court grant Plaintiff

additional time to seek a vacation of the temporary restraining order before the courts in India,

and to thereafter seek this Court’s leave to serve Defendant via alternative methods.4 Plaintiff

also requests that the initial pretrial and scheduling conference be postponed accordingly.



3
  The Indian Supreme Court issued an order on April 27, 2021 extending all court deadlines until
further notice given the worsening Covid-19 outbreak in India.
4
  Defendant is clearly on notice of the United States Action already. Further, the United States
Action, which is seeking to prevent the irreparable harm caused by Defendant’s infringement in
the United States, is a case of urgency that should be addressed more quickly than service under
the Hague Convention allows. As such, provided that the Indian Court lifts its temporary
restraining order, Plaintiff will seek this Court’s leave to serve Defendant through a method
alternative to the Hague Convention under Fed. R. Civ. P 4(f)(3).



                                                 4
      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 5 of 6




                                 Respectfully submitted,

Dated: April 27, 2021            s/ Stephen P. Meleen
                                 Stephen P. Meleen, Attorney-in-Charge
                                 Texas Bar No. 00795776
                                 S.D. Texas Bar No. 24154
                                 Alexandra H. Bistline
                                 Texas Bar No. 24092137
                                 S.D. Texas Bar No. 2627667
                                 PIRKEY BARBER PLLC
                                 1801 East 6th Street, Suite 300
                                 Austin, TX 78702
                                 Telephone: (512) 322-5200
                                 Facsimile: (512) 322-5201
                                 smeleen@pirkeybarber.com
                                 abistline@pirkeybarber.com

                                 ATTORNEYS FOR PLAINTIFF
                                 PHILLIPS 66 COMPANY




                                       5
      Case 4:21-cv-00279 Document 8 Filed on 04/27/21 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2021 the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system which will send notification of such filing to counsel

of record, and was served via First Class Mail upon the Defendant at the below address:



       RAAJ UNOCAL LUBRICANTS LIMITED
       40 Km Stone
       Mathura Rd.
       Jharsaintly, Ballabhgarh, Faridabad,
       Haryana 121004
       India


                                                s/ Stephen P. Meleen
                                                Stephen P. Meleen




                                               6
